UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 36)* AutoZone, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) David A. Katz Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 (212) 403-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 14, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ¨ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 16 Pages OF 16 CUSIP No . 053332102 1 NAME OF REPORTING PERSON ESL Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) X (b) _ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) % 14 TYPE OF REPORTING PERSON PN OF 16 CUSIP No . 053332102 1 NAME OF REPORTING PERSON ESL Institutional Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) X (b) _ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.9% 14 TYPE OF REPORTING PERSON PN OF 16 CUSIP No . 053332102 1 NAME OF REPORTING PERSON ESL Investors, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) X (b) _ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.9% 14 TYPE OF REPORTING PERSON OO OF 16 CUSIP No . 053332102 1 NAME OF REPORTING PERSON Acres Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) X (b) _ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.9% 14 TYPE OF REPORTING PERSON PN OF 16 CUSIP No . 053332102 1 NAME OF REPORTING PERSON RBS Investment Management, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) X (b) _ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.9% 14 TYPE OF REPORTING PERSON OO OF 16 CUSIP No . 053332102 1 NAME OF REPORTING PERSON Tynan, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) X (b) _ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.9% 14 TYPE OF REPORTING PERSON OO OF 16 CUSIP No . 053332102 1 NAME OF REPORTING PERSON RBS Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) X (b) _ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.9% 14 TYPE OF REPORTING PERSON PN OF 16 CUSIP No . 053332102 1 NAME OF REPORTING PERSON ESL Investments, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) X (b) _ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.9% 14 TYPE OF REPORTING PERSON CO OF 16 CUSIP No . 053332102 1 NAME OF REPORTING PERSON Edward S. Lampert 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) X (b) _ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.9% 14 TYPE OF REPORTING PERSON IN OF 16 CUSIP No . 053332102 1 NAME OF REPORTING PERSON William C. Crowley 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) X (b) _ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER NUMBER OF SHARES BENEFICIALLY 8 SHARED VOTING POWER 0 OWNED BY EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 32.9% 14 TYPE OF REPORTING PERSON IN OF 16 This Amendment No. 36 to Schedule 13D (this Amendment) relates to shares of common stock, par value $0.01 per share (the "Shares"), of AutoZone, Inc., a Delaware corporation (the "Issuer"). This Amendment No. 36 amends the Schedule 13D, as previously amended, filed with the Securities and Exchange Commission by ESL Partners, L.P., a Delaware limited partnership (Partners), ESL Institutional Partners, L.P., a Delaware limited partnership (Institutional), ESL Investors, L.L.C., a Delaware limited liability company (Investors), Acres Partners, L.P., a Delaware limited partnership (Acres), RBS Investment Management, L.L.C., a Delaware limited liability company (RBSIM), Tynan, LLC, a Delaware limited liability company (Tynan), RBS Partners, L.P., a Delaware limited partnership (RBS), ESL Investments, Inc., a Delaware corporation (Investments), Edward S. Lampert and William C. Crowley, both United States citizens, by furnishing the information set forth below. Partners, Institutional, Investors, Acres, RBSIM, Tynan, RBS, Investments, Mr. Lampert and Mr. Crowley are collectively defined as the Filing Persons. Except as otherwise specified in this Amendment, all previous Items are unchanged. Capitalized terms used herein which are not defined herein have the meanings given to them in the Schedule 13D, as previously amended, filed with the Securities and Exchange Commission. The Filing Persons are filing this Amendment No.36 to report recent open-market sales of Shares that have decreased the amount of Shares that the Filing Persons may be deemed to beneficially own by an amount greater than one percent of the outstanding Shares of the Issuer. Item 5. Interest in Securities of the Issuer Item 5 is hereby amended and restated in its entirety as follows: (a)-(b) As of June 15, 2011, the Filing Persons may be deemed to beneficially own an aggregate of 13,653,475 Shares (which represents approximately 32.9% of the 41,560,511 Shares outstanding as of June 10, 2011, as disclosed in the Issuers Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on June 15, 2011). REPORTING PERSON NUMBER OF SHARES BENEFICIALLY OWNED Percentage of Outstanding Shares SOLE VOTING POWER SHARED VOTING POWER SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER ESL Partners, L.P. 13,653,475 (1) 32.9% 0 0 ESL Institutional Partners, L.P. 13,653,475 (1) 32.9% 0 0 ESL Investors, L.L.C. 13,653,475 (1) 32.9% 0 0 Acres Partners, L.P. 13,653,475 (1) 32.9% 0 0 RBS Investment Management, L.L.C. 13,653,475 (1) 32.9% 1,467 (2) 0 1,467 (2) 0 Tynan, LLC 13,653,475 (1) 32.9% 0 0 RBS Partners, L.P. 13,653,475 (1) 32.9% 8,201,778 (4) 0 8,201,778 (4) 0 ESL Investments, Inc. 13,653,475 (1) 32.9% 10,203,245 (5) 0 10,203,245 (5) 0 Edward S. Lampert 13,653,475 (1) 32.9% 13,621,166 (6) 0 11,238,434 (3) 0 William C. Crowley 13,653,475 (1) 32.9% 32,309 (7) 0 20,325 (3) 0 OF 16 (1) This number consists of 6,159,003 Shares held by Partners, 1,467 Shares held by Institutional, 2,042,775 Shares held in an account established by the investment member of Investors, 2,000,000 Shares held by Acres, 19,960 Shares held by Tynan, 12,349 Shares held by Mr. Crowley, 3,384,888 Shares held by Mr. Lampert and 33,033 Shares held by The Lampert Foundation (formerly known as The Edward and Kinga Lampert Foundation), of which Mr. Lampert is a trustee. (2) This number consists of 1,467 Shares held by Institutional. (3) This number excludes Shares subject to the Lock-Up Agreement described herein. (4) This number consists of 6,159,003 Shares held by Partners and 2,042,775 Shares held in an account established by the investment member of Investors. (5) This number consists of 6,159,003 Shares held by Partners, 1,467 Shares held by Institutional, 2,042,775 Shares held in an account established by the investment member of Investors and 2,000,000 Shares held by Acres. (6) This number consists of 6,159,003 Shares held by Partners, 1,467 Shares held by Institutional, 2,042,775Shares held in an account established by the investment member of Investors, 2,000,000 Shares held by Acres, 3,384,888 Shares held by Mr. Lampert and33,033 Shares held by The Lampert Foundation (formerly known as The Edward and Kinga Lampert Foundation), of which Mr. Lampert is a trustee. (7) This number consists of 19,960 Shares held by Tynan and 12,349 Shares held by Mr. Crowley. In addition, Mr. Crowley directly owns options, which are not exercisable in the next 60 days, to purchase 9,526 Shares. (c) Other than as set forth in Annex A hereto, there have been no transactions in Shares by any of the Filing Persons since January 4, 2011, the record date of the last Amendment on Schedule 13D by the Filing Persons. (d) Not applicable. (e) Not applicable. OF 16 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: June 15, 2011 ESL PARTNERS, L.P. By: RBS Partners, L.P., as its general partner By: ESL Investments, Inc., as its general partner By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer ESL INSTITUTIONAL PARTNERS, L.P. By: RBS Investment Management, L.L.C., as its general partner By: ESL Investments, Inc., as its manager By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer ESL INVESTORS, L.L.C. By: RBS Partners, L.P., as its managing member By: ESL Investments, Inc., as its general partner By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer ACRES PARTNERS, L.P. By: ESL Investments, Inc., as its general partner By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer OF 16 RBS INVESTMENT MANAGEMENT, L.L.C. By: ESL Investments, Inc., as its manager By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer TYNAN, LLC By: /s/ William C. Crowley Name: William C. Crowley Title: Manager RBS PARTNERS, L.P. By: ESL Investments, Inc., as its general partner By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer ESL INVESTMENTS, INC. By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer EDWARD S. LAMPERT /s/ Edward S. Lampert WILLIAM C. CROWLEY /s/ William C. Crowley OF 16 ANNEX A Recent Transactions by the Filing Persons in the Securities of AutoZONE, Inc. Entity Date of Transaction Nature of Transaction Number of Shares of Common Stock Weighted Average Price per Share ($) ESL Partners, L.P. 5/26/2011 Open Market Sales ESL Partners, L.P. 5/26/2011 Open Market Sales ESL Partners, L.P. 5/27/2011 Open Market Sales ESL Partners, L.P. 5/31/2011 Open Market Sales ESL Partners, L.P. 5/31/2011 Open Market Sales ESL Partners, L.P. 5/31/2011 Open Market Sales ESL Partners, L.P. 5/31/2011 Open Market Sales ESL Partners, L.P. 5/31/2011 Open Market Sales ESL Partners, L.P. 5/31/2011 Open Market Sales ESL Partners, L.P. 6/1/2011 Open Market Sales ESL Partners, L.P. 6/2/2011 Open Market Sales ESL Partners, L.P. 6/2/2011 Open Market Sales ESL Partners, L.P. 6/13/2011 Open Market Sales 96 ESL Partners, L.P. 6/13/2011 Open Market Sales ESL Partners, L.P. 6/13/2011 Open Market Sales ESL Partners, L.P. 6/14/2011 Open Market Sales ESL Partners, L.P. 6/15/2011 Open Market Sales ESL Investors, L.L.C. 5/26/2011 Open Market Sales ESL Investors, L.L.C. 5/26/2011 Open Market Sales ESL Investors, L.L.C. 5/27/2011 Open Market Sales ESL Investors, L.L.C. 5/31/2011 Open Market Sales ESL Investors, L.L.C. 5/31/2011 Open Market Sales ESL Investors, L.L.C. 5/31/2011 Open Market Sales ESL Investors, L.L.C. 5/31/2011 Open Market Sales ESL Investors, L.L.C. 5/31/2011 Open Market Sales ESL Investors, L.L.C. 5/31/2011 Open Market Sales ESL Investors, L.L.C. 6/1/2011 Open Market Sales ESL Investors, L.L.C. 6/13/2011 Open Market Sales 10 ESL Investors, L.L.C. 6/13/2011 Open Market Sales ESL Investors, L.L.C. 6/13/2011 Open Market Sales ESL Investors, L.L.C. 6/14/2011 Open Market Sales ESL Investors, L.L.C. 6/15/2011 Open Market Sales ESL Institutional Partners, L.P. 5/26/2011 Open Market Sales 1 ESL Institutional Partners, L.P. 5/26/2011 Open Market Sales 17 ESL Institutional Partners, L.P. 5/27/2011 Open Market Sales 1 ESL Institutional Partners, L.P. 5/31/2011 Open Market Sales 3 ESL Institutional Partners, L.P. 5/31/2011 Open Market Sales 18 ESL Institutional Partners, L.P. 6/1/2011 Open Market Sales 7 ESL Institutional Partners, L.P. 6/2/2011 Open Market Sales 2 ESL Institutional Partners, L.P. 6/13/2011 Open Market Sales 4 ESL Institutional Partners, L.P. 6/13/2011 Open Market Sales 1 ESL Institutional Partners, L.P. 6/14/2011 Open Market Sales 6 ESL Institutional Partners, L.P. 6/15/2011 Open Market Sales 2 Edward S. Lampert 5/26/2011 Open Market Sales Edward S. Lampert 5/26/2011 Open Market Sales Edward S. Lampert 5/27/2011 Open Market Sales Edward S. Lampert 5/31/2011 Open Market Sales Edward S. Lampert 5/31/2011 Open Market Sales Edward S. Lampert 5/31/2011 Open Market Sales Edward S. Lampert 5/31/2011 Open Market Sales Edward S. Lampert 5/31/2011 Open Market Sales Edward S. Lampert 5/31/2011 Open Market Sales Edward S. Lampert 6/1/2011 Open Market Sales Edward S. Lampert 6/2/2011 Open Market Sales Edward S. Lampert 6/2/2011 Open Market Sales Edward S. Lampert 6/13/2011 Open Market Sales 24 Edward S. Lampert 6/13/2011 Open Market Sales Edward S. Lampert 6/13/2011 Open Market Sales Edward S. Lampert 6/14/2011 Open Market Sales Edward S. Lampert 6/15/2011 Open Market Sales The Lampert Foundation 5/26/2011 Open Market Sales 15 The Lampert Foundation 5/26/2011 Open Market Sales The Lampert Foundation 5/27/2011 Open Market Sales 24 The Lampert Foundation 5/31/2011 Open Market Sales 7 The Lampert Foundation 5/31/2011 Open Market Sales 4 The Lampert Foundation 5/31/2011 Open Market Sales 8 The Lampert Foundation 5/31/2011 Open Market Sales 27 The Lampert Foundation 5/31/2011 Open Market Sales The Lampert Foundation 5/31/2011 Open Market Sales 11 The Lampert Foundation 6/1/2011 Open Market Sales The Lampert Foundation 6/2/2011 Open Market Sales 6 The Lampert Foundation 6/2/2011 Open Market Sales 19 The Lampert Foundation 6/13/2011 Open Market Sales 70 The Lampert Foundation 6/13/2011 Open Market Sales 20 The Lampert Foundation 6/14/2011 Open Market Sales The Lampert Foundation 6/15/2011 Open Market Sales 34 Tynan, LLC 1 5/26/2011 Open Market Sales 9 Tynan, LLC 1 5/26/2011 Open Market Sales Tynan, LLC 1 5/27/2011 Open Market Sales 15 Tynan, LLC 1 5/31/2011 Open Market Sales 32 Tynan, LLC 1 5/31/2011 Open Market Sales 20 Tynan, LLC 1 5/31/2011 Open Market Sales 36 Tynan, LLC 1 5/31/2011 Open Market Sales Tynan, LLC 1 5/31/2011 Open Market Sales Tynan, LLC 1 5/31/2011 Open Market Sales 50 Tynan, LLC 1 6/1/2011 Open Market Sales 97 Tynan, LLC 1 6/2/2011 Open Market Sales 4 Tynan, LLC 1 6/2/2011 Open Market Sales 11 Tynan, LLC 1 6/13/2011 Open Market Sales 42 Tynan, LLC 1 6/13/2011 Open Market Sales 12 Tynan, LLC 1 6/14/2011 Open Market Sales 88 Tynan, LLC 1 6/15/2011 Open Market Sales 21 William C. Crowley 4/1/2011 Distribution of Director's Compensation from the Issuer $0 William C. Crowley 5/26/2011 Open Market Sales 9 William C. Crowley 5/26/2011 Open Market Sales William C. Crowley 5/27/2011 Open Market Sales 13 William C. Crowley 5/31/2011 Open Market Sales 2 William C. Crowley 5/31/2011 Open Market Sales 1 William C. Crowley 5/31/2011 Open Market Sales 3 William C. Crowley 5/31/2011 Open Market Sales 9 William C. Crowley 5/31/2011 Open Market Sales William C. Crowley 5/31/2011 Open Market Sales 4 William C. Crowley 6/1/2011 Open Market Sales 32 William C. Crowley 6/2/2011 Open Market Sales 2 William C. Crowley 6/2/2011 Open Market Sales 9 William C. Crowley 6/13/2011 Open Market Sales 46 William C. Crowley 6/13/2011 Open Market Sales 13 William C. Crowley 6/14/2011 Open Market Sales 45 William C. Crowley 6/15/2011 Open Market Sales 9 1 William C. Crowley is the sole manager of and a member of Tynan, LLC.
